DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 6/1/2021.
Claims 31-60 are currently pending.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 31-60 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“transmit to a first set of one or more stations a first message soliciting an uplink transmission by the first set of one or more stations over a wireless channel;
transmit to a second set of one or more stations different from the first set of one or more stations, a second message comprising an instruction to monitor the wireless channel for interference during the uplink transmission by the first set of one or more stations;
transmit to the second set of one or more stations a third message triggering an interference report; and
receive, from the second set of one or more stations, the interference report based at least in part on the second message and the third message“ in combination with other claim limitations as recited in independent claim 31.

“receive a first message to a first set of one or more stations including the first station, the first message comprising an instruction to monitor a first wireless channel for interference by a second set of one or more stations different from the first set of one or more stations and during an uplink transmission from the second set of one or more stations over the first wireless channel;
monitor the first wireless channel for interference from the second set of one or more stations during the uplink transmission based at least in part on the first message;
receive a second message from the first set of one or more stations, the second message soliciting an interference report; and
transmit the interference report based at least in part on the first message and the second message“ in combination with other claim limitations as recited in independent claim 40.
“identify a plurality of sectors of a geographic coverage area corresponding to the access point;
transmit a set of one or more directional training signals, each of the set of one or more directional training signals corresponding to a sector of the plurality of sectors;
receive, based at least in part on the set of one or more directional training signals, a signal to noise ratio (SNR) report from a set of one or more stations located within the geographic coverage area;

adjust a communication parameter based at least in part on the comparing” in combination with other claim limitations as recited in independent claim 53.

“receive a set of directional training signals, each of the set of directional training signals corresponding to a sector of a plurality of sectors;
determine a signal to noise ratio (SNR) parameter for each directional training signal of the set of directional training signals; and
transmit an SNR report based at least in part on the received set of directional training signals and the determined SNR parameters“ in combination with other claim limitations as recited in independent claim 59.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        June 18, 2021